Citation Nr: 1139077	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  04-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	J. Meyers Morton, Esquire



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran had active service from August 1952 to August 1956.  He died in August 2002.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

This matter first arrived before the Board in March 2005, at which time the Board 
remanded the case for further development.  Subsequently, in a decision of April 2007, the Board denied the claim on the basis that there was no competent evidence that showed that the causes of death, cardiovascular disease and pulmonary fibrosis, were related to service.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2008 Order, the Court vacated the April 2007 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

The case was returned to the Board in April 2009, at which time the Board remanded the matter in order to accomplish the development directed in the Joint Motion.  Finding that the record required further clarification yet, in April 2011 the Board sought an expert medical opinion pursuant to VHA Directive 2010-044 dated September 29, 2010.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran died in August 2002; the certificate of death lists the immediate cause of his death as cardiac failure, ASHF-CHF (arteriosclerotic heart disease-congestive heart failure); due to or as a consequence of respiratory failure; due to or as a consequence of pulmonary fibrosis.

2.  At the time of his death, the Veteran was not service-connected for any disability.

3.  Cardiovascular disease, including arteriosclerotic heart disease, and pulmonary fibrosis are first shown years after separation from active service, and the weight of the competent and credible evidence is not in equipoise as to whether cardiovascular disease and pulmonary fibrosis are etiologically related to the Veteran's period of service.

4.  The weight of the competent and credible evidence is not in equipoise as to whether the Veteran suffered from asbestosis prior to his death or as to whether asbestosis could have caused or contributed substantially or materially to cause the Veteran's death.  

5.  The Appellant has not made any lay assertions regarding continuity of symptomatology of a cardiovascular or pulmonary disorder since service.

6.  A service-related disability did not constitute the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, an injury or disease incurred in or aggravated by active military service, to include on a presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board wishes to clarify for the Appellant's attorney the course of action taken with regard to the procurement of the VHA expert medical opinion in this case.  In a recent letter of August 2011, the Appellant's attorney intimates that the Board sought two VHA medical opinions, discarding the first because it was favorable to the Appellant and securing a second in order to deny the claim.  This is entirely unfounded.  In February 2011 an initial VHA request was sent for an expert opinion from a pulmonologist.  The file indicates that in March 2011, the request was re-routed as resources were not available for procuring the opinion from the first facility contacted.  In April 2011, the request was sent to a second pulmonologist, who was able to review the claims file and provide the requested advisory opinion.  This report was forwarded to the Appellant and her attorney, and additional argument was subsequently received.  As such, contrary to the Appellant's attorney's insinuation, the Board has received only one advisory medical opinion, which the Appellant and her attorney have properly also received and reviewed.  Further discussion of this matter is not warranted.  

Turning to the merits of this appeal, the Appellant in this case asserts that the Veteran's death was caused by asbestos exposure incurred during the performance of his military duties as an aircraft mechanic.  

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.5(a) (2010); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).  In such case, the physician must relate the current condition to the period of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).


There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  See id.  As pertinent to this holding, the Federal Circuit has also previously rejected as "too broad" the proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran's certificate of death shows that he died in August 2002.  The certificate of death lists the immediate cause of his death as cardiac failure, arteriosclerotic heart disease-congestive heart failure; due to or as a consequence of respiratory failure; due to or as a consequence of pulmonary fibrosis.  At that time, the Veteran was 73 years old.  He was not service connected for any disabilities at the time of his death.

When the matter arrived before the Board in April 2007, the Board noted the presence of numerous post service medical records dated from the 1990's reflecting treatment for respiratory and cardiovascular disease.  None of the records contained a diagnosis of asbestosis or any other medical conclusion that the Veteran's health problems were attributable to exposure to asbestos. Several records noted a history of heavy smoking, described in an April 2002 records as being a 40 pack year history of smoking.  There was no mention of asbestos on the Veteran's death certificate.  As such, the Board denied that claim on the basis that there was no competent medical evidence that showed that the cardiovascular disease or fibrosis was etiologically related to the Veteran's period of service.  The claims file was entirely devoid of any nexus evidence.

In the Joint Motion the parties concluded that the Board's April 2007 decision should be vacated for two reasons.  First, it was stated that the Board had not provided an adequate statement of reasons and bases as to why the appellant's lay statements were inadequate to support the claim.  The appellant had stated that her deceased husband's "death was a result of asbestos exposure while he was a mechanic which [involved maintenance on] all aircraft that was assigned to the 11th Field RMS at F[ort] Worth, Texas."  In the Board's April 2007 decision, the Board concluded that the appellant's statement that there was a relationship between the Veteran's possible asbestos exposure during service and his pulmonary fibrosis was not sufficient to support the claim as she lacked the medical expertise necessary to opinion on matters involving medical knowledge.  In the Joint Motion, however, it was stated that the Board decision denying the claim was inadequate because the Board had not made any findings regarding the credibility of the appellant's lay statements.  Second, the Joint Motion faulted the Board's decision for having cited the M21-1, rather than the M21-1MR (Manual Rewrite), in its discussion of VA's procedures for determining asbestos exposure.

In April 2009 the matter was returned to the Board.  The Board determined that pursuant to the directives of the Joint Motion, further development should be accomplished to determine whether or not the Veteran was exposed to asbestos either before or after service.  Such development, which included obtaining a medical opinion, was accomplished.  

In May 2010 a VA examination was conducted.  The examiner opined, "his [the Veteran's] respiratory illness and death were not caused by or a result of his asbestos exposure during his military service."  The examiner essentially founded his conclusion on the fact that the Veteran did not have asbestosis, and that the diagnosis of idiopathic pulmonary fibrosis was correct.  He noted that the "radiographic pattern of asbestosis is sufficiently characteristic," as is that of idiopathic pulmonary fibrosis.  He further noted that the Veteran had been evaluated by the Mayo Clinic, and as such, the diagnosis of idiopathic pulmonary fibrosis "seems certain."  He pointed out that an "infectious agent" in the Veteran's lung had not been established during his final hospitalization and that the Veteran may have suffered an acute exacerbation of his idiopathic pulmonary fibrosis at the time of his death.  The examiner acknowledged that the latency period of asbestosis is congruent with the Veteran's military history, but found that the duration and intensity of his asbestos exposure is unknown.

In the meantime, the Appellant submitted the private medical opinion of the Veteran's treating physician, James C. Farris, M.D., FACP.  Dr. Farris opined, "he had progressive shortness of breath and coughing and with his history of asbestos exposure when in the Air Force, I feel it is likely as not that asbestosis was a contributing factor in his death."  While the report implies that the Veteran did suffer from asbestosis prior to his death, the rationale for this finding is unclear.  In the report Dr. Farris also discussed the Veteran's numerous health problems, including coronary disease, interstitial pulmonary fibrosis, shortness of breath, an unproductive cough, hypertension, traction bronchiectasis, status-post coronary artery bypass grafting, status-post pacemaker placement, and congestive heart failure with heart block.  It was unknown if these conditions are related to or support Dr. Farris' diagnosis of asbestosis, or if the diagnosis was founded just on the fact that the Veteran had shortness of breath and coughing and was exposed to asbestos in the military.  

On review of this conflicting evidence, in April 2011 the Board sought an additional medical opinion.  Despite the facts that the post-service medical record remained devoid of a diagnosis of asbestosis the positive evidence of record was unsupported by an adequate rationale, the Board, rather than denying the claim, opted to seek an expert advisory medical opinion to determine whether or not the Veteran suffered from asbestosis prior to his demise.  Further, for purposes of the appeal, the Board conceded the Veteran's in-service exposure to asbestos, relying on research obtained from the National Museum of the United States Air Force.

In May 2011 the requested medical opinion was received.  The pulmonary specialist opined, "it is less likely than not that the Veteran suffered from asbestosis before his death. The claimed asbestos exposure did not materially contribute to the cause of the Veteran's death. I agree with the opinion of [the May 2011 examiner], the Veteran's respiratory illness and death were not caused by or as a result of his asbestos exposure during the military service."  

In support for her opinion, the examiner indicated that the Veteran's diagnosis of idiopathic pulmonary fibrosis was correct, and that he did not suffer from asbestosis.  She rested this conclusion based on the UIP pattern on the Veteran's CT scan, the fact that he had the associated risk factors of being of the male gender, being sixty nine years of age at the time of diagnosis, a history of forty pack year smoking, the presence of a comorbid condition, gastroesophageal reflux disease, and likely exposure to pine dust from his post-service years working as a carpenter.  Further, the Veteran's rapid progression, visible year-to-year increase in symptoms, and loss of pulmonary function in the absence of intense asbestos exposure were cited as supportive of the diagnosis.  Further, she noted that "more than one radiologist independently confirmed the finding of pulmonary fibrosis of the UIP variety on CT scan. There was no mention of asbestosis in the differential diagnosis."

The examiner disagreed with the findings of Dr. Farris, stating that symptoms of shortness of breath and a cough along with a history of exposure to asbestosis is not sufficient make the diagnosis of asbestosis, according to American Thoracic Society guidelines for the Diagnosis and Initial Management of Nonmalignant Diseases Related to Asbestos.  She opined that while the temporal relationship, including the latency period for asbestosis, was plausible, Dr. Farris did not have findings to support the diagnosis.  The radiographic pattern was not consistent with asbestosis and the Veteran did not have pleural plaques.  Indeed, the examiner pointed out that, "Dr. Farris himself, while following the patient for years after the diagnosis of pulmonary fibrosis, as well as the treating pulmonary specialist, Dr. Sullivan, did not consider asbestosis as the cause of the pulmonary fibrosis. The presumed diagnosis of idiopathic pulmonary fibrosis was sufficiently certain leading to treatment recommendations both by the Mayo clinic and the pulmonary specialist, Dr. Sullivan."

On review of all of this evidence, the Board finds the negative opinions outweigh that of Dr. Farris and that the evidence is not in equipoise on the issue of whether the Veteran suffered from asbestosis prior to his death and whether asbestosis could have caused or contributed substantially or materially to cause the Veteran's death.  The Board finds the opinion of Dr. Farris to be conclusory and without substantive rationale.  Dr. Farris offered no explanation, other than the fact that the Veteran had shortness of breath and coughing, for rendering a diagnosis of asbestosis, particularly in the absence of any post-service diagnosis of the condition.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board further finds the opinion of the May 2011 examiner probative on this point, as she discussed the medical reasons against finding the diagnosis, such as the UIP pattern on the Veteran's CT scan, the Veteran's risk factors, and the absence of pleural plaques.  Additionally, despite the Appellant's attorney's contentions that the opinion of Dr. Farris should be afforded more weight than the opinion "of a stranger with limited knowledge of the circumstances," the Board finds that the May 2010 and May 2011 opinions were carefully founded upon a thorough review of the Veteran's medical history and the circumstances surrounding his death.  Moreover, the Court has previously and expressly rejected a "rule that would give the opinions of treating physicians greater weight in evaluating claims made by veterans."  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993); see also Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Harder v. Brown, 5 Vet. App. 183, 188 (1993).

The Board further finds no competent medical evidence showing that any cardiovascular disease or pulmonary fibrosis were incurred in service, or that cardiovascular disease manifested to a compensable degree within one year following service discharge.  The record reveals no competent evidence of a nexus between the causes of the Veteran's death and his period of service. Boyer v. West, 210 F.3d 1350, (Fed. Cir. 2000) 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). That is, there is simply no medical evidence that establishes a link between the Veteran's arteriosclerotic heart disease-congestive heart failure or pulmonary fibrosis and his period of service. 

With regard to lay evidence, as noted above, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson, 581 F.3d at 1315-16.  Here, as discussed in the Joint Motion, the Appellant contends that the Veteran's death was the result of asbestos exposure from military service.  It appears that in a January 2009 lay statement, the Veteran's son essentially also raises this contention.  The claims file also contains a February 2009 lay statement of T.S.  This statement, however, is relevant to the in-service asbestos exposure endured both by T.S. and the Veteran.  As discussed above, the Board has already conceded this exposure.  However, to the extent it is offered as further lay evidence of a nexus to service, it will be assessed below as well. 

The Appellant, her son, and T.S. have not been shown to have the medical training or expertise to be competent to render an opinion as to the medical diagnosis or etiology of asbestosis, a disorder requiring medical testing.  See 38 C.F.R. § 3.159(a)(1)- (2); Jandreau, 492 F.3d at 1377.  The Board finds these assertions are not credible, because the Appellant, her son, and T.S. are not competent to make them.  The credibility of these assertions are severely undermined by the absence of any post-service diagnosis of asbestosis (other than the problematic opinion of Dr. Farris, as discussed above), as well as by the reasoned explanations of the May 2010 and May 2011medical examiners.  The question regarding the diagnosis of asbestosis, as well as the potential relationship between asbestosis and the Veteran's military service, is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

In short, while the Appellant, her son, and T.S. are competent to describe the Veteran's in-service asbestos exposure as well as the Veteran's post-service symptoms, the Board accords the statements regarding the etiology of such disorder of little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Appellant, her son, and T.S. have offered only conclusory statements regarding the relationship between the Veteran's in-service asbestos exposure and his demise.  In contrast, the May 2010 and May 2011 VA examiners reviewed the entirety of the Veteran's medical records, and utilized their medical expertise in rendering opinions.  Therefore, the Board finds that the May 2010 and May 2011 VA opinions are the most probative evidence of record.  

Additionally, regarding the Appellant's statements regarding her husband's smoking habits, she reports that he was never a heavy smoker, and had quit smoking in 1983.  A review of the medical evidence of record shows that the Veteran's prior smoking habit is mentioned multiple times by doctors during examinations, and the Veteran described himself as a heavy smoker when examined in August 1998 at the University of Tennessee Memorial Hospital.  The physicians who mentioned this as a consideration in their opinions are referring to contemporaneous medical information provided by the Veteran about his health.  The Appellant's objection to the statements that the Veteran was a heavy smoker are unconvincing.  

The Appellant has also pointed to what she considers to be a delay in reporting asbestos exposure during the Veteran's early treatment for his lung-related complaints.  See letter of August 2011.  She also appears to argue that asbestosis can lie dormant for many years before symptoms appear.  As noted above, there were no medical findings to support the diagnosis of asbestosis.  The radiographic pattern was not consistent with asbestosis and the Veteran did not have pleural plaques.  While what the Appellant says is true in terms of delayed onset of symptoms of asbestosis, the evidence shows that such a diagnosis was unsupported here.  

Finally, post-service, the evidence as a whole does not establish continuity of symptomatology of cardiovascular disease or pulmonary fibrosis since service.  
38 C.F.R. § 3.303(b).  The evidence of record reveals that from discharge from service in 1956 until the 1990s there is no record of any lay complaint or medical treatment of these disorders.  Indeed, the Appellant has never specifically alleged continuity of symptomatology since service for any cardiovascular or pulmonary disorders.  The Federal Circuit has determined that such a lapse of time of lay complaints or symptoms (decades), is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  In short, the evidence of record fails to reveal any lay complaints or medical treatment for any of these disorders until decades after his discharge from service.  Therefore, service connection for cardiovascular disease or pulmonary fibrosis may not be established based on chronicity in service or continuity of symptomatology after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in October 2002 and April 2005 provided the Appellant with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  While the notices provided do not include any information concerning the evaluation or the effective date that could be assigned should service connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this decision affirms the RO's denial of service connection, the Appellant is not prejudiced by the failure to provide her that further information.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.  

Additionally, the Board calls attention Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) which pertains to claims for Dependency and Indemnity Compensation.  Here, while the RO failed to provide complaint notice in this regard, the Board finds the Appellant has suffered no prejudice as a result.  Under the facts of the Hupp case, the Court found that since the Veteran there was not service-connected at the time of his death, the notice letter, as provided, was sufficient.  While VA had denied claims for service connection during the Veteran's lifetime, and since DIC claims are original claims for benefits, and independent of claim(s) the Veteran made during his lifetime, VA had no obligation to provide notice of the reasons for any previous denial.   Accordingly, the Court determined that Board's finding that the Appellant received adequate section 5103(a) notice was not clearly erroneous.  Similarly, the Veteran here was not service-connected for any disability at the time of his death.  The October 2002 and April 2005 letters provided to the Appellant provided adequate notice on the evidence required to establish service connection for cause of death.  As such, and consistent with the facts of Hupp,  the Board finds the section 5103(a) notice is adequate.

VA also has a duty to assist the Appellant in the development of the claim.  This duty includes assisting the Appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  The Appellant has been afforded the opportunity for a personal hearing.  Multiple VA medical opinions have been sought.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Appellant's claim.  Therefore, no further assistance to the Appellant with the development of evidence is required.  


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


